DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/31/2021 has been entered. Claims 1, 3-5, 30, 34, 36-40, 42-45, 50, 51 and 54-59 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection, 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed 5/28/2021.
The drawings were submitted on 8/31/2021. These drawings are acceptable.
The specification was submitted on 8/31/2021. This specification is acceptable.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plane having … first side of the plane to the second side of the plane” as recited in claim 4, “the secondary chamber comprises a portion of the flexible straight needle” as recited in claim 58 and “the bent portion comprises a portion of the flexible straight needle” as recited in claim 59 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claims 3, 40, 54 and 57 are objected to because of the following informalities:  
Regarding claim 3, line 8, the limitation “negative pressure” appears to be amended to recite “the negative pressure” in order to refer to “negative pressure” recited in claim 3, line 4.

Regarding claim 3, line 12, the limitation “positive pressure” appears to be amended to recite “the positive pressure” in order to refer to “positive pressure” recited in claim 3, line 4.

The term “at least” in claim 40, line 11 and claim 54, line 28 is not providing maximum possible needle length. Paragraph 0042 of the original disclosure describes the length being 1.5” or 2.5” or 3.5” or 4” or 5” or 6” or “any length as desired” without giving maximum needle length. Therefore, one of ordinary skill in the art would not be able to determine the needle length that falls within the scope of the invention. Applicant is requested to amend claim 40 and claim 54 to include maximum needle length with proper support in the original disclosure.



Regarding claim 57, line 8, the limitation “syringe longitudinal axis” appears to be amended to recite “the syringe longitudinal axis” in order to refer to “a syringe longitudinal axis” recited in claim 36, line 15. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 30, 34, 36-40, 42-45, 50, 51 and 54-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure do not recite the needle being flexible or made of a flexible material whereas claims 1, 3-5, 30, 34, 36-40, 42-45, 50, 51 and 54-59 require a flexible needle. Furthermore, the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 57-59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 57, line 9, the limitation “a curved path” renders the claim indefinite because the claim is unclear regarding whether “a curved path” refers to “a bent path” recited in clam 36, line 21 or additional. For examination purposes, examiner construes “a curved path” to refer to “a bent path” recited in claim 36. Applicant is requested to amend “a curved path” to recite “the bent path” in order to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.



Regarding claim 59, the original disclosure is silent regarding the bent portion comprises a portion of the flexible straight needle and figure 7 is not clearly indicating a portion of the flexible straight needle extending into the bent portion therefore, one of ordinary skill in the art will not be able to construe regarding where the flexible straight needle needs to be positioned in order for the bent portion to comprise the flexible straight needle. For examination purposes, examiner construes that if the flexible straight needle is connected to the bent portion then the bent portion comprises the flexible straight needle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 30, 43, 50, 51 and 58-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riitano (US 6,079,979).
Regarding claim 1, Riitano teaches a precision steerable and angled medication delivery system (figure 4) comprising: 
a control syringe 90 having an orientation structure 20 that includes a main chamber (see “M” in figure 3 below) having a first end (see “FEM” in figure 3 below), a second end (see “SEM” in figure 3 below), and generally aligned along a first longitudinal axis 32, a secondary chamber (see “S” in figure 3 below) having a first end (see “FES” in figure 3 below), a second end (see “SES” in figure 3 below), and generally aligned along a second longitudinal axis (axis parallel to element 60), and a bent portion (see “B” in figure 3 below) between the second end (see “SEM” in figure 3 below) of the main chamber (see “M” in figure 3 below) and the first end (see “FES” in figure 3 below) of the secondary chamber (see “S” in figure 3 below), 
wherein the second longitudinal axis (axis parallel to element 60) of the secondary chamber (see “S” in figure 3 below) is angled (due to the position of element 60 and 32, second longitudinal axis would be angled with respect to first longitudinal axis) relative to the first longitudinal axis 32 of the main chamber (see “M” in figure 3 below), 
a flexible straight needle 60 (column 5, lines 45-46), wherein the flexible straight needle 60 is steerable within a body in soft tissue along a bent path (path along which element 60 travels) in the soft tissue in response to rotation of the control syringe about the first longitudinal axis 32 (the limitation “is steerable within a body … first longitudinal axis” is an intended use and since element 20 is connected to element 90 in non-rotational manner, element 60 is configured to be steerable within a body in soft tissue along a bent path in the soft tissue in response to rotation of the control syringe about the first longitudinal axis), and wherein the second end (see “SES” in figure 3 below) of 
wherein (i) the second longitudinal axis (axis parallel to element 60), and (ii) the first longitudinal axis 32 of the main chamber (see “M” in figure 3 below) define a bend angle α between the first longitudinal axis 32 and the second longitudinal axis (axis parallel to element 60), 
wherein the bend angle (column 6, lines 11-16) is an angle between 80 degrees and about 100 degrees, 
wherein the second end (see “SES” in figure 3 below) of the secondary chamber (see “S” in figure 3 below) is configured to position the flexible straight needle 60 at the bend angle α relative to the first longitudinal axis 32 of the main chamber (see “M” in figure 3 below) to facilitate an injection at a site along the bent path (path along which element 60 travels) in the soft tissue and wherein the main chamber (see “M” in figure 3 below) and secondary chamber (see “S” in figure 3 below) are integrally formed (“M” and “S” are formed from a one piece).

    PNG
    media_image1.png
    579
    861
    media_image1.png
    Greyscale

Regarding claim 30, Riitano teaches wherein the bend angle comprises about 90 degrees (column 6, lines 11-16).

Regarding claim 43, Riitano teaches wherein the flexible needle 60 is a straight needle 60.

Regarding claim 50, Riitano teaches wherein the bent portion (see “B” in figure 3 above) is an interface between the main chamber (see “M” in figure 3 above) and the secondary chamber (see “S” in figure 3 above).

Regarding claim 51, Riitano teaches wherein the second end (see “SEM” in figure 3 above) of the main chamber (see “M” in figure 3 above) is coincident (figure 3) with the first end (see “FES” in figure 3 above) of the secondary chamber (see “S” in figure 3 above).

Regarding claims 58 and 59, Riitano teaches wherein the secondary chamber (see “S” in figure 3 above) and bent portion (see “B” in figure 3 above) comprises a portion of the flexible straight needle 60.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 34, 36, 37, 39, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979) in view of Hunt et al. (US 3,118,447).
Regarding claim 3, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 1. Riitano further discloses the control syringe 90 comprises: a control plunger (see “CP” in figure 4 below, “CP” includes element “P” and portion that allows resting of user’s thumb) configured to receive a user’s thumb (figure 4); whereby positive and negative pressure (Riitano do not explicitly recite positive and negative pressure creation in the syringe but Riitano discloses a regular control syringe that changes internal pressure based on control plunger movement therefore, one of ordinary skill in the art would construe that although Riitano do not disclose positive and negative pressure creation in the manner claimed in claim 3, the control syringe of Riitano is capable to generate positive and negative pressure based on the control plunger movement) is selectably exertable on a fluid retained within the control syringe 
whereby the control plunger (see “CP” in figure 4 below) is configured to allow the user to pull the control plunger by the user’s thumb, whereby negative pressure is selectably exertable on the fluid retained within the control syringe 90 while the user’s thumb is positioned on the control plunger (see “CP” in figure 4 below), 
whereby the control plunger (see “CP” in figure 4 below) is configured to allow the user to push the control plunger (see “CP” in figure 4 below) by the user’s thumb, whereby positive pressure is selectably exertable on the fluid retained within the control syringe while the user’s thumb is positioned on the control plunger, whereby the fluid maybe controllably dispensed (column 8, lines 15-16);
a grip (see “G” in figure 4 below) configured to receive two of user’s fingers (figure 4) whereby a fluid retained within the control syringe 90 may be controllably dispensed (figure 4). Riitano discloses a well-known control syringe without going in detail regarding the control syringe operation therefore, one of ordinary skill in the art would be able to construe the generation of positive and negative pressure based on the control plunger movement but is silent regarding specifics of having the user’s thumb positioned in the opening formed adjacent the top end of the control plunger and having the user’s thumb positioned in the opening formed adjacent the top end of the control plunger during pulling or pushing the control plunger. Riitano is further silent regarding a syringe plunger having an opening formed adjacent a top end and configured to receive a user’s thumb, a grip comprising at least two rings and wherein a movement of one of more of the at least two rings imparts the rotation of the control syringe about the first longitudinal axis to steer the flexible straight needle within the soft tissue of the body along the bent path in the soft tissue.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the syringe plunger and the grip of Riitano to incorporate a syringe plunger having an opening formed adjacent a top end and configured to receive a user’s thumb and the grip having at least two rings as taught by Hunt for the purpose of facilitating the handling and operation of the syringe in injecting fluid into a patient (column 1, lines 14-18).
Furthermore, the control plunger and grip of Riitano modified in view of Hunt to include rings of Hunt will result in a modified control syringe having both positive and negative pressure selectably exertable on a fluid retained within the control syringe while the user’s thumb is positioned in the opening formed adjacent the top end of the control plunger, whereby the control plunger is configured to allow the user to pull the control plunger by the user’s thumb, whereby negative pressure is selectably exertable on the fluid retained within the control syringe while the user’s thumb is positioned in the opening formed adjacent the top end of the control plunger, whereby the control plunger is configured to allow the user to push the control plunge by the user’s thumb, whereby positive pressure is selectably exertable on the fluid retained within the control syringe while the user’s thumb is positioned in the opening formed adjacent the top end of the control plunger, whereby the fluid may be controllably dispensed; and wherein a movement of one or more the at least two rings (i.e. holding the rings by fingers and rotationally moving along the first longitudinal axis the at least two rings so that the control syringe also rotates since the at least two rings are not movable with respect to 

    PNG
    media_image2.png
    717
    585
    media_image2.png
    Greyscale

Regarding claim 4, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 1. Riitano further discloses wherein a plain (see “pl” in figure 4 above) having a first side (side towards “S1” in figure 4, side is being construed as front side) and a second side (side towards “S2” in figure 4 above, side is being construed as back side) passes through the main chamber (see “M” in figure 3 above) wherein the bent portion (see “B” in figure 3 above) between the second end of the main chamber (see “M” in figure 3 above) and the first end of the secondary chamber (see “S” in figure 3 above) is bent generally in a direction away from the plane 
However, as explained in the rejection of claim 3 above, Riitano modified in view of Hunt will result in having at least two rings will result in a modified control syringe having a plane having a first side and a second side passing through at least one of the at least two rings wherein the at least one of the two rings is configured to receive a finger of the user through the at least one of the at least two rings and in a direction from the first side of the plane to the second side of the plane.

Regarding claim 5, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 1. Riitano further discloses wherein the flexible straight needle 60 is a hollow needle (due to presence of element 76, element 60 is hollow, column 1, lines 22-24, in order to irrigate, fluid has to be delivered from the syringe 90 therefore, element 60 will be in fluid communication with element 90) in fluid communication with the control syringe 90, wherein the control plunger (see “CP” in figure 4 above) of the control syringe 90 is configured to slidably exert a positive fluid pressure (putting pressure on element “P” in figure 4 above) on the fluid in the hollow needle 60 to prevent the flexible straight needle from plugging (due to flow of the fluid, any tissue trying to enter into the element 60 thereby plugging element 60 would be prevented) with a patient’s tissue.



Regarding claims 36 and 39, Riitano discloses a precision steerable and angled medication delivery system (figure 4) comprising: 
a bent connector body (body of element 20) with a first end (see “FEM” in figure 3 above) and a second end (end comprising “DLP” in figure 3 above), the first end (see “FEM” in figure 3 above) and second end (end comprising “DLP” in figure 3 above) being opposite ends of the bent connector body (body of element 20); 
a control syringe 90 in fluid communication with the bent connector body (body of element 20, element 90 is used for injecting fluid into the patient therefore, element 20 has to be in fluid communication with element 90, column 1, lines 22-24) adjacent the first end (see “FEM” in figure 3 above) of the bent connector body (body of element 20), the control syringe 90 comprising: 
a syringe body (body of element 90) having a reservoir (although not explicitly recited, reservoir would be construed to be located in a location where arrow of element 90 is pointing in figure 4 since element 90 is used for injecting fluid into the patient, column 1, lines 22-24) for medication and a grip (see “G” in figure 4 above), 
a plunger (see “CP” in figure 4 above) insertable into the reservoir to expel the medication, 
wherein the second end (end comprising “DLP” in figure 3 above) of the bent connector body (body of element 20) is configured to couple to a flexible needle 60, 

wherein the second end (end comprising “DLP” in figure 3 above) of the bent connector body (body of element 20) has a second longitudinal axis (axis parallel to element 60) and is configured to align the flexible needle 60 along the second longitudinal axis (axis parallel to element 60), 
wherein the bent connector body (body of element 20) is bent so that a fixed bend angle α is measured between the first longitudinal axis and the second longitudinal axis, 
wherein the fixed bend angle α is at least about 70 degrees (column 6, lines 11-16),  
wherein the flexible needle 60 is steerable within a body in soft tissue along a bent path (path along which element 60 travels) in the soft tissue in response to rotation of the bent connector body about the first longitudinal axis 32 (the limitation “is steerable within a body … first longitudinal axis” is an intended use and since element 20 is connected to element 60 in non-rotational manner, element 60 is configured to be steerable within a body in soft tissue along a bent path in the soft tissue in response to rotation of the bent connector body about the first longitudinal axis),
wherein the bent connector body (body of element 20) comprises a channel 52 defined through the bent connector body (body of element 20) and connecting the reservoir of the control syringe 90 in fluidic communication to the second end of the bent connector body. 
Riitano is silent regarding wherein the grip comprises a first curved member and a second curved member disposed on opposite sides of the syringe body to each receive a finger, wherein the plunger comprises an at least partial ring configured to 
However, Hunt teaches wherein the grip 28 (figure 1) comprises a first curved member (one of two elements 28) and a second curved member (second of two elements 28) disposed on opposite sides of the syringe body (body of element 10) to each receive a finger, wherein the plunger 12 comprises an at least partial ring 32 configured to receive a user’s thumb wherein the first curved member (one of two elements 28) and the second curved member (second of two elements 28) are both ring apertures that comprise an annulus defining an aperture (aperture in element 28) for receiving a finger therein for the purpose of facilitating the handling and operation of the syringe in injecting fluid into a patient (column 1, lines 14-18).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the control syringe of Riitano to incorporate wherein the grip comprises a first curved member and a second curved member disposed on opposite sides of the syringe body to each receive a finger, wherein the plunger comprises an at least partial ring configured to receive a user’s thumb wherein the first curved member and the second curved member are both ring apertures that comprise an annulus defining an aperture for receiving a finger therein as taught by Hunt for the purpose of facilitating the handling and operation of the syringe in injecting fluid into a patient (column 1, lines 14-18).

Regarding claim 37, Riitano discloses a distal linear portion (see “DLP” in figure 3 above) comprising the flexible needle 60 extending outwardly from the second end (end comprising “DLP” in figure 3 above) of the bent connector body (body of element 20) and 

Regarding claim 55, Riitano discloses wherein an opening 76 (figure 6a) of the flexible needle 60 is at a tip of the flexible needle 60, and wherein positive pressure is maintained in response to a positive pressure (act of pushing the plunger to deliver the fluid) on the plunger of the control syringe 90 to prevent the flexible straight needle from clogging (due to flow of the fluid, any tissue trying to enter into the element 60 thereby plugging element 60 would be prevented) during use.

Regarding claim 56, Riitano discloses a method (figure 4) of directionally controlled medication delivery using the precision steerable and angled medication delivery comprising: inserting the flexible needle 60 into a patient’s soft tissue (figure 5, inserting the needle into the root canal will involve inserting through dental pulp which is soft tissue) at an entry point (point where element 60 makes an entry into the tooth); 
guiding the flexible needle 60 around an obstacle (obstacle can be construed as any portion in the tooth that hinders the movement of the element 60 to the intended site, for instance see “O” in figure 5 below) and through the intervening soft tissue to a delivery site (see “d” in figure 5 below); and delivery a medication (column 8, lines 15-21) from the flexible needle to the delivery site.


    PNG
    media_image3.png
    830
    475
    media_image3.png
    Greyscale

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979) in view of Hunt et al. (US 3,118,447) as applied to claim 36 above, and further in view of Bauchert (US 1,569,961).
Regarding claim 38, Riitano/Hunt (hereinafter referred as “modified Riitano”) discloses the claimed invention substantially as claimed, as set forth above in claim 36. Modified Riitano is silent regarding wherein the flexible needle is disconnectable from the second end of the bent connector body.
However, Bauchert teaches a design of a syringe with a needle comprising the needle 16 is disconnectable (page 2, lines 25-30, because element 16 is secured by screwing approach element 16 is disconnectable) from the second end 14 of the bent connector body (body of element 5) for the purpose of using a well-known alternative means for connecting the needle with the bent connector body (page 2, lines 25-30).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the connection between the needle and the second end of the bent connector body of Riitano to incorporate wherein the needle (which is flexible needle in .

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979).
Regarding claim 40, Riitano discloses a precision steerable and angled medication delivery system (figure 4) comprising: 
a control syringe 90 having a bent connector 20 at an end and having a first longitudinal axis 32; and the bent connector 20 extending outwardly from the control syringe 90, 
at least a portion (portion of element 20 comprising “M” in figure 3 above) of the bent connector 20 in alignment with a second longitudinal axis (axis parallel to element 60), 
the second longitudinal axis (axis parallel to element 60) being different than the first longitudinal axis 32 and having a bend angle α measured between the first longitudinal axis and the second longitudinal axis, and 
the bent connector 20 connectable to a flexible needle 60 (column 5, lines 45-46) that is steerable (element 60 could be steered using element 20) within a body in soft tissue along a bent path (path along which element 60 travels) in the soft tissue in response to rotation of the control syringe 90 about the first longitudinal axis 32 (the limitation “is steerable within a body … first longitudinal axis” is an intended use and since element 20 is connected to element 90 in non-rotational manner, element 60 is configured to be steerable within a body in soft tissue along a bent path in the soft tissue in response to rotation of the control syringe about the first longitudinal axis) and having a length of about four-inches for delivering medication (column 7, lines 53-57).
.

Claims 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979) in view of Pond (US 6,494,713 B1).
Regarding claim 42, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 40. Riitano discloses the needle 60 is affixed to an end 44 of the bent connector 20 but is silent regarding wherein the bent connector is permanently affixed to the flexible needle extending outwardly from an end of the bent connector.
However, Pond teaches a design of a bent connector body (body of element 22 in figures 6 and 9) wherein the bent connector 22 is permanently affixed (column 4, lines 1-6, “adhesive”) to the needle 10 extending outwardly from an end of the bent connector 22 for the purpose of connecting the needle to the second end of the bent connector body using a well-known alternative approach (column 4, lines 1-6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the connection between the needle and the second end of the bent connector to include the bent connector is 

Regarding claim 45, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 40. Riitano discloses the needle 60 is affixed to the bent connector 20 but is silent regarding wherein the flexible needle is permanently affixed to the bent connector.
However, Pond teaches a design of a bent connector body (body of element 22 in figures 6 and 9) wherein the needle 10 is permanently affixed (column 4, lines 1-6, “adhesive”) to the bent connector 22 for the purpose of connecting the needle to the second end of the bent connector body using a well-known alternative approach (column 4, lines 1-6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the connection between the needle and the bent connector to include the needle (which is flexible needle in Riitano modified in view of Pond) is permanently affixed to the bent connector as taught by Pond for the purpose of connecting the needle to the bent connector body using a well-known alternative approach (column 4, lines 1-6).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979) in view of Bauchert (US 1,569,961).
Regarding claim 44, Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 40. Riitano is silent regarding wherein the flexible needle is disconnectable from the bent connector body.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the connection between the needle and the second end of the bent connector body of Riitano to incorporate wherein the needle (which is flexible needle in Riitano modified in view of Bauchert) is disconnectable from the bent connector body as taught by Bauchert for the purpose of using a well-known alternative means for connecting the needle with the bent connector body (page 2, lines 25-30).

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979) in view of Lipari (US 2,748,768).
Regarding claim 54, Riitano discloses a precision steerable and angled medication delivery system (figure 4) comprising: 
a control syringe 90 that includes: 
a main chamber (see “M” in figure 3 above) having a first end (see “FEM” in figure 3 above), a second end (see “SEM” in figure 3 above), and generally aligned along a first longitudinal axis 32, 
a secondary chamber (see “S” in figure 3 above) having a first end (see “FES” in figure 3 above), a second end (see “SES” in figure 3 above), and generally aligned along a second longitudinal axis (axis parallel to element 60), and 
a bent portion (see “B” in figure 3 above) between the second end (see “SEM” in figure 3 above) of the main chamber (see “M” in figure 3 above) and the first end (see “FES” in figure 3 above) of the secondary chamber (see “S” in figure 3 above), 

wherein the second end of the secondary chamber of the control syringe is configured to couple to a first end (end of element 60 in contact with element 20) of a straight needle 60, and the second end (see “SES” in figure 3 above) of the secondary chamber (see “S” in figure 3 above) extends outwardly (element “S” is extending radially from element 32 therefore construed as extending outwardly) from the first longitudinal axis  32 of the main chamber of the control syringe 90, 
wherein (i) the second longitudinal axis (axis parallel to element 60) of the secondary chamber (see “S” in figure 3 above), and (ii) the first longitudinal axis 32 of the main chamber (see “M” in figure 3 above) define a bend angle α between the first longitudinal axis 32 and the second longitudinal axis (axis parallel to element 60), 
wherein the bend angle (column 6, lines 11-16) is an angle between about 80 degrees and about 100 degrees, 
wherein the second end of the secondary chamber is configured to position the flexible straight needle 60 (see column 3, lines 52-54) at the bend angle α relative to the first longitudinal axis 32 of the main chamber (see “M” in figure 3 above) to facilitate an injection, and 
wherein the main chamber (see “M” in figure 3 above) and secondary chamber (see “S” in figure 3 above) are integrally formed (element 20 is one piece and elements “M” and “S” in figure 3 above are only part of it); 
wherein the flexible straight needle 60 comprises a needle that is about four-inches (column 7, lines 53-57) in length and having a tip 64, and the flexible straight needle 60 configured to retain the stylette (element 60 is configured to receive and retain stylette if inserted inside element 60 due to length of the element 60 and by holding 
wherein the precision steerable and angled medication delivery system (figure 4) is configured while in use to provide the first longitudinal axis 32 of the main chamber (see “M” in figure 3 above) of the control syringe 90 to be oriented generally parallel to at least a portion of a patient's skin (as shown in figure 4, device shown in figure 4 is configured to be positioned in any manner as required by claim and can be steered by an anchoring pivot provided by a resting hand emplaced on the patient’s skin in a manner claimed in the current claim) and constrained at one end by an anchoring pivot provided by a hand that is resting on the patient's skin while engaging the precision steerable and angled medication delivery system and during guidance of the tip of the flexible straight needle in the patient along a path around an obstacle (obstacle could be construed as anything (e.g. portion of element 80 surrounding the placement of element 60 or patient’s lips etc.) that obstructs the positioning of element 60 at appropriate delivery site) and through intervening soft tissue to a delivery site in the patient, and wherein the tip of the flexible straight needle is configured to travel along the path in the intervening soft tissue of the patient, and in response to movement of the control syringe 90 in a direction having a vector component that is parallel to the first longitudinal axis 32, the flexible straight needle 60 moves in a direction that has a vector component that is also parallel to the first longitudinal axis 32. Riitano is silent regarding a precision steerable and angled medication delivery system comprising a stylette, wherein the stylette is configured to at least partially occupy a fluid passage through the needle and preserve an opening thereof at least prior to attachment of the needle to the second end of the secondary chamber.

It is further construed that one of ordinary skill in the art when modifying Riitano in view of Lipari will place element 32 of Lipari in contact with element 44 of Riitano and element 36 of Lipari will not be longer than the length of element 60 of Riitano. Furthermore, the limitation “at least partially occupy a fluid passage … prior to attachment of the needle to the second end of the secondary chamber” is an intended use. Therefore, during manufacturing of Riitano device if element 36 of Lipari is attached to the element 60 of Riitano prior to attachment of element 60 of Riitano with element 44 of Riitano even then the element 60 of Riitano is capable to receive element 36 of Lipari.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify a precision steerable and angled medication delivery system of Riitano to incorporate wherein the stylette is configured to at least partially occupy a fluid passage through the needle and preserve an opening thereof at least prior to attachment of the needle to the second end of the secondary chamber as taught by Lipari for the purpose of maintaining sterility until the needle is ready for use (column 2, line 63-column 3, line 2).
Riitano is further silent as to the specifics of a needle that is at least four-inches in length. The instant disclosure describes the parameter of length as being merely preferable, and does not describe the length as contributing any unexpected results to the system. As such, parameters such as length are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine .

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riitano (US 6,079,979) in view of Hunt et al. (US 3,118,447) and further in view of Cabiri et al. (WO 2017/062935 A1).
Regarding claim 57, modified Riitano discloses the claimed invention substantially as claimed, as set forth above in claim 36. Modified Riitano is silent regarding a method of directionally controlled medication delivery using the precision steerable and angled medication delivery system comprising: forming, by a hand, an anchoring pivot; constraining, by the anchoring pivot, a translational motion of the control syringe in at least one degree of freedom; converting a single direction angular motion of the control syringe into a two direction translation of the flexible needle, wherein the flexible needle is oriented at the fixed bend angle measured relative to syringe longitudinal axis of the control syringe; and direction the flexible needle along a curved path in the soft tissue.
However, Cabiri teaches a method (figures 1A-1B) of directionally controlled medication delivery using the precision steerable and angled medication delivery system (system shown in figures 1A-1B) comprising forming, an anchoring pivot 110 (figures 1A, 1B); constraining, by the anchoring pivot 110, a translational motion of the control syringe 102 in at least one degree of freedom (degree of freedom along element 150); converting a single direction angular motion 150 of the control syringe 102 into a two direction translation (due to bent element 106, element 106 will be moving in two 
It is further construed that the precision steerable and angled medication delivery system of modified Riitano to incorporate the feature of Cabiri will result in having a method of directionally controlled medication delivery using the precision steerable and angled medication delivery system comprising: forming, by a hand, an anchoring pivot; constraining, by the anchoring pivot, a translational motion of the control syringe in at least one degree of freedom; converting a single direction angular motion of the control syringe into a two direction translation of the flexible needle, wherein the flexible needle is oriented at the fixed bend angle measured relative to syringe longitudinal axis of the control syringe; and direction the flexible needle along a curved path in the soft tissue because the needle of modified Riitano is already comprising the flexible needle and since modified Riitano do not include any frame element 108 of Cabiri therefore, one of ordinary skill in the art would use hand to perform same operation. Alternatively if one of ordinary skill in the art modifies modified Riitano in view of Cabiri to incorporate element 108 of Cabiri then the user will have to place hand on element 102 to push along the path described by Cabiri along element 110 of Cabiri.
Therefore, it would have been prima facie obvious to modify the method of using the precision steerable and angled medication delivery system of modified Riitano to incorporate a method of directionally controlled medication delivery using the precision steerable and angled medication delivery system comprising: forming, by a hand, an anchoring pivot; constraining, by the anchoring pivot, a translational motion of the control syringe in at least one degree of freedom; converting a single direction angular motion of .

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 14 and 15 that the prior art of record, Riitano, Bauchert and Pond fail to disclose all the limitations of the amended claims 1, 36 and 40 because the prior art fails to disclose the flexible needle steerable within a body in soft tissue along a bent path in the soft tissue in response to rotation of the bent connector body or the control syringe about the first longitudinal axis. Examiner respectfully disagrees. Riitano already discloses the needle being a flexible needle and the recitation of the flexible needle steerable within a body in soft tissue along a bent path in the soft tissue in response to rotation of the bent connector body or the control syringe about the first longitudinal axis is an intended use. The system of Riitano alone or in combination with Bauchert and Pond is capable to perform the intended function as explained in the rejection of claims 1, 36 and 40. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kozam et al. (US 4,512,769): discloses a control syringe with bent needle for irrigating periodontal pockets and other soft tissue spaces.
Leonard et al. (US 4,581,022): discloses a control syringe with bent needle for injecting medication into the patient’s teeth.
Dragan et al. (US 5,876,384): discloses a design of a control syringe with bent needle for aspirating fluid/contents wherein the bent needle is rotatable with respect to the control syringe.
Ouchi (US 5,954,740): discloses a design of a needle which is flexible to allow the needle follow the curved path.
Jacklich (US 4,444,560): discloses a design of a control syringe with a flexible needle which can be bent to allow the needle inserted into the tooth for facilitating the user’s surgical operation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783